Case 2:19-cv-09557-JAK-RAO Document 1-4 Filed 11/06/19 Page 1 of 3 Page ID #:77




                             EXHIBIT D
              Case 2:19-cv-09557-JAK-RAO Document 1-4 Filed 11/06/19 Page 2 of 3 Page ID #:78
Electronically FILED by Superior Court of California, County of Los Angeles on 10/28/2019 10:29 AM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Coleman,Deputy Clerk




          1       Claire E. Cochran (SBN 222529)
                  LAW OFFICES OF CLAIRE COCHRAN, PC
          2
                  100 Pine Street, Ste 1250
          3       San Francisco, CA 94111
                  Telephone: (415) 580-6019
          4       Email: claire@clairecochranlegal.com
          5       Attorneys for Plaintiff NADINE JARRARD
          6

          7

          8

          9                                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
         10                                                              COUNTY OF LOS ANGELES
         11                                                            [UNLIMITED JURISDICTION]
         12

         13
                                                             )                                      Case No.: 19STCV32942
                 NADINE JARRARD,                             )
         14
                                                             )                                      PLAINTIFF’S NOTICE OF ERRATA
                                Plaintiff,                   )                                      REGARDING FILING ADDITION OF
         15
                                                             )                                      GREAT HILLS PARTNERS
                         vs.                                 )
         16      G/O MEDIA, INC., a Corporation; and DOES 1- )
                 50, inclusive,                              )                                      Action Filed: September 16, 2019
         17
                                                             )                                      Judge: Honorable Yolanda Orozco
                                                             )                                      Dept.: 031
                                Defendants.                  )
         18
                                                             )
         19
                                                             )
                                                             )
         20
                                                             )
                                                             )
                                                             )
         21
                                                             )
                                                             )
         22
                                                             )
                                                             )
         23
                                                             )
                                                             )
         24
                                                             )
                                                             )
         25
                                                             )
                                                             )
         26

         27

         28



                                                                                                1                           PLAINTIFF’S NOTICE OF ERRATA
     Case 2:19-cv-09557-JAK-RAO Document 1-4 Filed 11/06/19 Page 3 of 3 Page ID #:79




 1    TO THE COURT AND COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that PLAINTIFF Nadine Jarrard hereby respectfully request that the
 3    Court take notice of the following errata:
 4
             On September 16, 2019, Plaintiff filed her initial pleading with this Court with the addition of an
 5
      incorrect party. Specifically, Great Hill Partners was inadvertently listed as a party in the caption and
 6
      through the Complaint. On October 18, 2019, Plaintiff filed a First Amended Complaint which removed
 7
      all reference to Great Hill Partners as a party.
 8

 9
      Dated: October 25, 2019                                   LAW OFFICES OF CLAIRE COCHRAN
10

11

12
                                                                CLAIRE COCHRAN
13                                                              Attorneys for Plaintiff
                                                                NADINE JARRARD
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                            2                  PLAINTIFF’S NOTICE OF ERRATA
